 



Exhibit 10.5
Human Genome Sciences, Inc.
Stock Units Notice
under the
Non-Employee Director Equity Compensation Plan
     Name of
Grantee:                                                            
This Notice evidences the award of stock units (each, a “Stock Unit,” and
collectively, the “Stock Units”) of Human Genome Sciences, Inc., a Delaware
corporation (the “Company”), that have been granted to you pursuant to the Human
Genome Sciences, Inc. Non-Employee Director Equity Compensation Plan (the
“Plan”) and conditioned upon your agreement to the terms of the
[attached][Company’s standard form of] Stock Units Agreement (the
“Agreement”)[.][, a copy of which was provided to you previously. You may obtain
an additional copy of the Agreement by contacting the Company’s Secretary at
14200 Shady Grove Road, Rockville, Maryland 20850-3338 (Telephone:
301-251-6039).] This Notice constitutes part of and is subject to the terms and
provisions of the Agreement and the Plan, which are incorporated by reference
herein. Each Stock Unit represents the Company’s commitment to issue one share
of the Company’s common stock at a future date, subject to the terms of the
Agreement and the Plan.
Grant Date:                     
Number of Stock Units:                     
Vesting Schedule: All of the Stock Units are vested and nonforfeitable as of the
Grant Date.

     
 
   
 
   
Human Genome Sciences, Inc.
  Date

 
I acknowledge that I have carefully read the Agreement and the prospectus for
the Plan. I agree to be bound by all of the provisions set forth in those
documents. I also consent to electronic delivery of all notices or other
information with respect to the Stock Units or the Company.

     
 
   
 
   
Signature of Grantee
  Date

 



--------------------------------------------------------------------------------



 



Human Genome Sciences, Inc.
Stock Units Agreement
under the
Non-Employee Director Equity Compensation Plan
     1. Terminology. Unless otherwise provided in this Agreement, capitalized
terms used herein are defined in the Glossary at the end of this Agreement.
     2. Vesting. All of the Stock Units are vested and nonforfeitable as of the
Grant Date.
     3. Restrictions on Transfer. Neither this Agreement nor any of the Stock
Units may be assigned, transferred, pledged, hypothecated or disposed of in any
way, whether by operation of law or otherwise, and the Stock Units shall not be
subject to execution, attachment or similar process or in any other manner be
made subject to a hedge transaction or puts and calls. All rights with respect
to this Agreement and the Stock Units shall be exercisable during your lifetime
only by you or your guardian or legal representative.
     4. Dividend Equivalent Payments. On each dividend payment date for each
cash dividend paid on the outstanding Common Stock, the Company will credit a
bookkeeping account in your name with dividend equivalents in the form of
additional Stock Units, equal to the quotient, rounded to three decimal places,
determined by dividing (a) the product of (i) the amount of cash dividend per
share of Common Stock multiplied by (ii) the number of whole Stock Units
credited to your account as of the record date, by (b) the Fair Market Value of
a share of Common Stock on the dividend payment date. If your Stock Units have
been settled after the record date but prior to the dividend payment date, any
Stock Units that would be credited pursuant to the preceding sentence shall be
settled on or as soon as practicable after the dividend payment date.
     5. Settlement of Stock Units. Except as provided below with respect to a
Change in Control, your Stock Units will be settled automatically, via the
issuance of Common Stock as described herein, upon your Termination Date. You
are not required to make any monetary payment as a condition to settlement of
the Stock Units. The Company will issue to you, in settlement of your Stock
Units, the number of whole shares of Common Stock that equals the number of
whole Stock Units, and the Stock Units will cease to be outstanding upon your
receipt of such settlement payment. Upon issuance of such shares, the Company
will deliver such shares on your behalf electronically to the Company’s
designated stock plan administrator or such other broker as the Company may
choose at its sole discretion, within reason. Fractional Stock Units will be
settled in cash. In the event of your death, settlement of your Stock Units will
be made in the same manner on behalf of your estate. Notwithstanding the
foregoing, in the event of any transaction resulting in a Change in Control of
the Company, your Stock Units will be settled at the time of the Change in
Control, or as soon as practicable thereafter, but in no event later than the
close of the calendar year in which the Change in Control occurs.
     6. Capital Adjustments. If the outstanding shares of Common Stock are
increased or decreased or changed into or exchanged for a different number or
kind of security by reason of any recapitalization, reclassification, stock
split, reverse stock split, combination of shares, exchange of shares, stock
dividend, or other distribution payable in capital stock, or other increase or
decrease in the outstanding shares of Common Stock is effected without receipt
of consideration by the Company occurring after the Grant Date and before your
Stock Units have been settled, a proportionate and appropriate adjustment will
be made in the number of Stock Units credited to your account, so that your
proportionate interest immediately following such event shall, to the extent
practicable, be the same as immediately before such event. Adjustments under
this paragraph will be made by the Administrator, whose determination as to what
adjustments, if any, will be made and the extent thereof will be final, binding
and conclusive.
     7. Non-Guarantee of Directorship. Nothing in the Plan or in this Agreement,
nor any action taken pursuant to the Plan, shall confer any right on you to
continue in the service of the Company as a member of the Board of Directors or
in any other capacity for any period of time or at a particular retainer

- 1 -



--------------------------------------------------------------------------------



 



or other rate of compensation, or as limiting, interfering with or otherwise
affecting the provisions of the Company’s charter, bylaws or the Delaware
General Corporation Law relating to the removal of Directors.
     8. Rights as Stockholder. Except as otherwise provided in this Agreement
with respect to dividend equivalent payments, neither you nor any other person
claiming through you shall have any rights with respect to any shares of Common
Stock subject to the Stock Units, including without limitation, any voting
rights, unless and until such shares are duly issued and delivered to you.
     9. The Company’s Rights. The existence of the Stock Units shall not affect
in any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
Company’s assets or business, or any other corporate act or proceeding, whether
of a similar character or otherwise.
     10. Restrictions on Issuance of Shares. The issuance of shares of Common
Stock upon settlement of the Stock Units shall be subject to and in compliance
with all applicable requirements of federal, state or foreign law with respect
to such securities. No shares of Common Stock may be issued hereunder if the
issuance of such shares would constitute a violation of any applicable federal,
state or foreign securities laws or other law or regulations or the requirements
of any stock exchange or market system upon which the Common Stock may then be
listed. The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any shares subject to the Stock Units shall
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority shall not have been obtained. As a
condition to the settlement of the Stock Units, the Company may require you to
satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.
     11. Notices. All notices and other communications made or given pursuant to
this Agreement shall be in writing and shall be sufficiently made or given if
hand delivered or mailed by certified mail, addressed to you at the address
contained in the records of the Company, or addressed to the Administrator, care
of the Company for the attention of its Corporate Secretary at its principal
executive office or, if the receiving party consents in advance, transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties.
     12. Entire Agreement. This Agreement, together with the relevant Notice,
contains the entire agreement between the parties with respect to the Stock
Units granted hereunder. Any oral or written agreements, representations,
warranties, written inducements or other communications made prior to the
execution of this Agreement with respect to the Stock Units granted hereunder
shall be void and ineffective for all purposes.
     13. Amendment. This Agreement may be amended from time to time by the
Administrator in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have a materially adverse effect on the Stock
Units as determined in the discretion of the Administrator, except as provided
in the Plan or in a written document signed by each of the parties hereto.
     14. 409A Compliance.
          (a) This Agreement and the Stock Units granted hereunder are intended
to comply with, or otherwise be exempt from, Section 409A of the Code and any
regulations and Treasury guidance promulgated thereunder.
          (b) The Company and grantee agree that they will execute any and all
amendments to this Agreement or with respect to the Stock Units as they mutually
agree in good faith may be necessary to ensure compliance with the provisions of
Section 409A of the Code.

- 2 -



--------------------------------------------------------------------------------



 



          (c) The preceding provisions, however, shall not be construed as a
guarantee by the Company of any particular tax effect to you under this
Agreement or with respect to the Stock Units. The Company shall not be liable to
you for any payment made under this Agreement or with respect to the Stock
Units, at your direction or with your consent, which is determined to result in
an additional tax, penalty, or interest under Section 409A of the Code, nor for
reporting in good faith any payment made under this Agreement or with respect to
the Stock Units as an amount includible in gross income under Section 409A of
the Code.
          (d) If you are a “specified employee” (as defined under Section 409A
of the Code and determined in good faith by the Compensation Committee) when you
attain your Termination Date and your Stock Units are to be settled on account
of the occurrence of such Termination Date, settlement of your Stock Units will
be made within 15 days after the end of the six-month period beginning on your
Termination Date or, if earlier, within 15 days after the appointment of the
personal representative or executor of your estate following your death.
     15. Conformity with Plan. This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan.
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan. In the event of any ambiguity in this
Agreement or any matters as to which this Agreement is silent, the Plan shall
govern. A copy of the Plan is available upon request to the Administrator.
     16. No Funding. This Agreement constitutes an unfunded and unsecured
promise by the Company to issue shares of Common Stock in the future in
accordance with its terms. You have the status of a general unsecured creditor
of the Company as a result of receiving the grant of Stock Units. Any cash
payment due under this Agreement with respect to dividend equivalent payments
under Section 4 hereof will be paid from the general assets of the Company and
nothing in this Agreement will be construed to give you or any other person
rights to any specific assets of the Company.
     17. Governing Law. The validity, construction and effect of this Agreement,
and of any determinations or decisions made by the Administrator relating to
this Agreement, and the rights of any and all persons having or claiming to have
any interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Delaware, without regard to its provisions
concerning the applicability of laws of other jurisdictions. Any suit with
respect hereto will be brought in the federal or state courts in the district
which includes the city or town in which the Company’s principal executive
office is located, and you hereby agree and submit to the personal jurisdiction
and venue thereof.
     18. Headings. The headings in this Agreement are for reference purposes
only and shall not affect the meaning or interpretation of this Agreement.
     19. Electronic Delivery of Documents. By your signing the Notice, you
(i) consent to the electronic delivery of this Agreement, all information with
respect to the Plan and the Stock Units and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledge that you may receive
from the Company a paper copy of any documents delivered electronically at no
cost to you by contacting the Company by telephone or in writing; (iii) further
acknowledge that you may revoke your consent to the electronic delivery of
documents at any time by notifying the Company of such revoked consent by
telephone, postal service or electronic mail; and (iv) further acknowledge that
you understand that you are not required to consent to electronic delivery of
documents.
{Glossary begins on next page}

- 3 -



--------------------------------------------------------------------------------



 



GLOSSARY
          (a) “Administrator” means the Board of Directors of Human Genome
Sciences, Inc. or such committee or committees appointed by the Board to
administer the Plan.
          (b) “Affiliate” means any entity, whether now or hereafter existing,
which controls, is controlled by, or is under common control with Human Genome
Sciences, Inc. (including but not limited to joint ventures, limited liability
companies and partnerships). For this purpose, “control” means ownership of 50%
or more of the total combined voting power or value of all classes of stock or
interests of the entity.
          (c) “Agreement” means this document, as amended from time to time,
together with the Plan which is incorporated herein by reference.
          (d) “Change in Control” means the earliest to occur of any of the
following events, construed in accordance with Section 409A of the Code:
               (i) Any one person or more than one person acting as a group
acquires, or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or group, beneficial ownership of more
than 50% of the total voting power of the Company’s then outstanding voting
securities;
               (ii) A majority of the members of the Company’s Board of
Directors is replaced during any 12-month period by directors whose appointment
or election is not endorsed or approved by a majority of the members of the
Board who were members of the Board prior to the initiation of the replacement;
or
               (iii) Any one person or more than one person acting as a group
acquires, or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or group, assets of the Company that have
a total gross fair market value of 50% or more of the total gross fair market
value of all of the assets of the Company immediately prior to the initiation of
the acquisition.
          (e) “Code” means the Internal Revenue Code of 1986, as amended, and
the Treasury regulations and other guidance promulgated thereunder.
          (f) “Common Stock” means the common stock, $0.01 par value per share,
of Human Genome Sciences, Inc.
          (g) “Company” means Human Genome Sciences, Inc. and its Affiliates,
except where the context otherwise requires. For purposes of determining whether
a Change in Control has occurred, Company shall mean only Human Genome Sciences,
Inc.
          (h) “Fair Market Value” has the meaning set forth in the Plan. The
Plan generally defines Fair Market Value to mean the closing price on the
relevant date as quoted on the principal securities exchange on which shares of
Common Stock are then listed or admitted to trading. If no public trading of the
Common Stock occurs on the relevant date, the Fair Market Value will be
determined as of the most recent preceding date on which trading of the Common
Stock does occur.
          (i) “Grant Date” means the effective date of a grant of Stock Units
made to you as set forth in the relevant Notice.
          (j) “Notice” means the statement, letter or other written notification
provided to you by the Company setting forth the terms of a grant of Stock Units
made to you.
          (k) “Plan” means the Human Genome Sciences, Inc. Non-Employee Director
Equity Compensation Plan, as amended from time to time.

- 4 -



--------------------------------------------------------------------------------



 



          (l) “Stock Unit” means the Company’s commitment to issue one share of
Common Stock at a future date, subject to the terms of the Agreement and the
Plan.
          (m) “Termination Date” means the date on which you cease to serve as a
member of the Board of Directors and have otherwise incurred a “separation from
service” within the meaning of Section 409A of the Code.
          (n) “You” or “Your” means the recipient of the Stock Units as
reflected on the applicable Notice. Whenever the word “you” or “your” is used in
any provision of this Agreement under circumstances where the provision should
logically be construed, as determined by the Administrator, to apply to the
estate, personal representative, or beneficiary to whom the Stock Units may be
transferred by will or by the laws of descent and distribution, the words “you”
and “your” shall be deemed to include such person.
{End of Agreement}

- 5 -